Citation Nr: 1414135	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for prostatitis prior to October 5, 2012, and in excess of 40 percent as of October 5, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a hearing before the undersigned in April 2013, and a transcript of that hearing is of record.

These matters were previously before the Board in May 2013, when the Board remanded the case for additional development of the evidence of record.  The Board finds that there has been effective substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no worse than level VIII hearing acuity in the left ear and level IX hearing acuity in the right ear.

2.  Prior to December 22, 2008, the Veteran's prostatitis was not manifested by urine leakage requiring the wearing of absorbent materials; a daytime voiding interval between one and two hours or awakening to void three to four times per night; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infection.

3.  From December 22, 2008, to March 17, 2009, the Veteran's prostatitis was manifested by awakening to void three to four times per night; but was not manifested by urine leakage requiring the wearing of absorbent materials; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infection.

4.  From March 18, 2009, to May 19, 2011, the Veteran's prostatitis was manifested by awakening to void five or more times per night; but was not manifested by urine leakage requiring the wearing of absorbent materials; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infection.

5.  From May 20, 2011, to October 2, 2011, the Veteran's prostatitis was manifested by awakening to void three to four times per night; but was not manifested by urine leakage requiring the wearing of absorbent materials; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infection.

6.  From October 3, 2011, to August 5, 2012, the Veteran's prostatitis was manifested by awakening to void two times per night; but was not manifested by urine leakage requiring the wearing of absorbent materials; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infection.

7.  As of August 6, 2012, the Veteran's prostatitis is manifested by awakening to void five or more times per night; but is not manifested by urine leakage requiring the wearing of absorbent materials; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infection.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

2.  Prior to December 22, 2008, the criteria for a rating in excess of 10 percent for prostatitis were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

3.  From December 22, 2008, to March 17, 2009, the criteria for a 20 percent rating, but not higher, for prostatitis were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

4.  From March 18, 2009, to May 19, 2011, the criteria for a 40 percent rating, but not higher, for prostatitis were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

5.  From May 20, 2011, to October 2, 2011, the criteria for a 20 percent rating, but not higher, for prostatitis were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

6.  From October 3, 2011, to August 5, 2012, the criteria for a rating in excess of 10 percent for prostatitis were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

7.  From August 6, 2012, to October 4, 2012, the criteria for a 40 percent rating, but not higher, for prostatitis were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

8.  As of October 5, 2012, the criteria for a rating in excess of 40 percent for prostatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's claims, a January 2009 letter was sent to the Veteran in accordance with the duty to notify.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to obtain, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice requirements have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and VA treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran bears the burden of demonstrating any prejudice caused by a deficiency in an examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examinations that have been conducted, to include in stating the effects of hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007), The Board finds that the examiners have considered the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of making a decision.  38 C.F.R. §§ 4.2, 4.10 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be assigned, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Bilateral Hearing Loss Disability

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percent of speech discrimination and the puretone threshold average.  In exceptional cases, in which the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII is used to determine the appropriate rating.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.  38 C.F.R. § 4.85 (2013).

A March 2009 audiological consultation found the following puretone results (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
70
80
100
105
RIGHT
75
95
105
105

Puretone threshold averages were 89 decibels for the left ear and 95 decibels for the right ear.  Speech discrimination scores were 80 percent for the left ear and 84 percent for the right ear.

That audiometric evaluation demonstrates that the Veteran had level V hearing in the left ear and level IV hearing in the right ear.  Table VII determines the appropriate rating.  With the poorer ear at level V and the better ear at level IV, a 10 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Both of the Veteran's ears demonstrate exceptional levels of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  38 C.F.R. § 4.86(b) (2013).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VI indicates that the Veteran has level V hearing loss in the left ear and level IV hearing in the right ear.  Table VIa indicates that the Veteran has level VIII hearing loss in the left ear and level IX hearing in the right ear.  Entering those numeric designations into Table VII, with the poorer ear at level IX hearing loss and the better ear at level VIII hearing loss, a 50 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

In a March 2009 audiological examination, the following puretone results were noted (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
75
75
95
105
RIGHT
75
95
105
105

Puretone threshold averages were 88 decibels for the left ear and 95 decibels for the right ear.  Speech discrimination scores were 64 percent for the left ear and 72 percent for the right ear.

That audiometric evaluation demonstrates that the Veteran had level VIII hearing in the left ear and level VII hearing in the right ear.  Table VII determines the appropriate percentage rating.  With the poorer ear at level VIII hearing loss and the better ear at level VII hearing loss, a 40 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Both of the Veteran's ears demonstrate exceptional levels of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  38 C.F.R. § 4.86(b) (2013).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VI indicates that the Veteran has level VIII hearing loss in the left ear and level VII hearing in the right ear.  Table VIa indicates that the Veteran has level VIII hearing loss in his left ear and level IX hearing in his right ear.  Entering those numeric designations into Table VII, with the poorer ear at level IX hearing loss and the better ear at level VIII hearing loss, a 50 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

In an October 2012 audiological examination, the following puretone results were noted (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
70
75
105
105
RIGHT
70
90
105
105

Puretone threshold averages were 89 decibels for the left ear and 92 decibels for the right ear.  Speech discrimination scores were 76 percent for the left ear and 80 percent for the right ear.

That audiometric evaluation demonstrates that the Veteran had level V hearing in both ears.  With both the poorer and better ear at level V hearing loss, a 20 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Both of the Veteran's ears demonstrate exceptional levels of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  38 C.F.R. § 4.86(b) (2013).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VI indicates that the Veteran has level V hearing loss in both ears.  Table VIa indicates that the Veteran has level VIII hearing loss in his left ear and level IX hearing in his right ear.  Entering those numeric designations into Table VII, with the poorer ear at level IX hearing loss and the better ear at level VIII hearing loss, a 50 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

In an August 2013 audiological examination, the following puretone results were noted (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
70
75
105
95
RIGHT
75
90
100
95

Puretone threshold averages were 86 decibels for the left ear and 90 decibels for the right ear.  Speech discrimination scores were 76 percent for the left ear and 78 percent for the right ear.

That audiometric evaluation demonstrates that the Veteran had level V hearing in both ears.  With both the poorer and better ear at level V hearing loss, a 20 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  Both of the Veteran's ears demonstrate exceptional levels of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  38 C.F.R. § 4.86(b) (2013).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VI indicates that the Veteran has level V hearing loss in both ears.  Table VIa indicates that the Veteran has level VIII hearing loss in both ears.  Entering those numeric designations into Table VII, with both the poorer and better ear at level VIII hearing loss, a 50 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

To the extent that the Veteran contends that his hearing loss is more severe than the current 50 percent rating, the Board observes that the Veteran is competent to report symptoms such as difficulty hearing soft voices, high frequencies, and difficulty discriminating during conversations.  Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the competence of the Veteran's observation, a higher schedular rating for hearing loss requires not only a description of symptoms, but greater objectively-measured levels of hearing loss.

The Board find that the preponderance of the evidence is against granting an increased rating for bilateral hearing loss disability.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability warranted any higher rating.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostatitis

The Veteran is in receipt of a 10 percent disability rating for prostatitis under Diagnostic Code 7527 prior to October 5, 2012, and a 40 percent disability rating as of October 5, 2012.  Diagnostic Code 7527 applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).  Under that diagnostic code, a Veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection.

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2013).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115(a) (2013).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following:  (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a) (2013).

A December 22, 2008, treatment record shows that the Veteran had no history of hematuria or dysuria.  He had nocturia three to four times per night.  He had a benign hypertrophy of the prostate without urinary obstruction.  

In a March 18, 2009, VA examination, the Veteran gave a history of having had dysuria, with trouble starting and stopping his stream.  The Veteran's leakage was mild and he denied having any perianal pain.  The Veteran indicated that he had nocturia approximately six times nightly.  The Veteran denied recent treatment for prostatitis, fevers, chills, pus in the urine, blood in the urine, or any other symptoms that would suggest perineal or prostatitic pain.  The Veteran had never had acute urinary retention, and he denied any history of surgery on the prostate.  The Veteran denied experiencing lethargy, weakness, anorexia, or weight change.  The Veteran took no medications for his prostate.  The examiner noted that the Veteran "apparently" had high levels of residual urine, but the examiner had no recent urodynamics to make an assessment of what the residual urine might be.  There was no use of pads, diapers, or catheters.  The examiner noted that the Veteran had inactive prostatitis.  

In May 2011, a VA clinician noted that the Veteran had experienced hematuria that had resolved with medication.  The Veteran had no dysuria or nocturia in excess of three voidings nightly.

In June 2011, a VA clinician noted that the Veteran had no history of hematuria, dysuria, or nocturia in excess of four voidings nightly.

In October 2011, a VA clinician indicated that the Veteran had no history of hematuria, dysuria, or nocturia in excess of two voidings nightly.

In November 2011, a VA clinician indicated that the Veteran took doxazosin as prescribed and had no difficulty urinating.

In January 2012, a VA clinician noted that the Veteran had no difficulty urinating.  

In May 2012, a VA clinician noted that the Veteran had no nocturia or difficulty urinating.

In September 2012, a VA clinician noted that the Veteran was taking medications in treatment of his nocturnal frequency, and the clinician noted that the Veteran urinated approximately five to six times nightly.  

The Veteran underwent a VA examination in October 2012.  The examiner noted that the Veteran took tamsulosin in treatment of his condition.  The Veteran had a voiding dysfunction that caused urine leakage but did not require the wearing of absorbent material.  The Veteran's voiding dysfunction did not require the use of an appliance.  The Veteran had increased urinary frequency with a daytime voiding interval of less than one hour and nighttime awakening to void five or more times.  The Veteran had a markedly slow or weak stream but no other signs or symptoms of obstructed voiding.  The examiner noted that the Veteran had a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran was on long-term drug therapy in treatment for the condition.  The Veteran had no neoplasm or metastases related to his condition.

In November 2012, the Veteran demined experiencing urinary incontinence.  

During his April 2013 hearing before the undersigned, the Veteran stated the he had to urinate six or more times nightly.  The Veteran indicated that he did not use absorbent pads, but he used toilet paper or napkins as absorbent material.  The Veteran estimated that he urinated approximately every hour or every two hours during the day, up to approximately 10 times a day.

In October 2013, a VA clinician noted that the Veteran denied experiencing urinary incontinence.  In October 2013, the Veteran denied urinary incontinence.  In November 2013, a VA clinician noted that the Veteran had no urinary urgency or frequency.

At a November 2013 VA examination, the examiner diagnosed the Veteran with chronic prostatitis.  The Veteran reported that his symptoms were largely unchanged since the October 2012 VA examination.  The Veteran reported experiencing a mildly slow urinary stream and urinary frequency.  The Veteran reported that he urinated three to four times during the daytime, or every three to four hours, and five to six times at night.  The Veteran took tamsulosin for his condition, and the medication was mildly beneficial.  The Veteran did not use any urinary catheters or appliances.  The Veteran reported that he had urinary urgency, and approximately once or twice a week he experienced a small amount of urinary incontinence.  The Veteran denied wearing any pads or diapers, but instead reported that he carried a paper towel in his pocket so that he could place it in his underwear if he developed a sudden urge to urinate.  The Veteran reported that he had not experienced any difficulty with urinary tract infections, and he had not taken antibiotics to treat his prostatitis for several years.  The Veteran reported that he suffered from erectile dysfunction, but it was not thought that was a result of prostatitis.  The examiner noted that the Veteran had a voiding dysfunction that caused urine leakage.  The leakage required absorbent material that needed to be changed fewer than two times per day.  The voiding dysfunction did not require the use of an appliance.  The Veteran had increased urinary frequency, and the Veteran awakened to void five or more times nightly.  The voiding dysfunction caused a slow or weak urine stream, but the examiner noted that the urine stream was not markedly slow or weak.

Applying the rating criteria, the Board will first evaluate whether the Veteran is entitled to a disability rating in excess of 10 percent before October 5, 2012.  Greater disability ratings are available to the Veteran based on urinary frequency.  In December 2008, the Veteran had three to four nightly voidings.  In March 2009, the Veteran indicated that he experienced six nightly voidings.  In May 2011, the Veteran had no more than three nightly voidings.  In June 2011, the Veteran had no more than four nightly voidings.  In October 2011, the Veteran had no more than two nightly voidings.  In November 2011 and January 2012, the Veteran indicated that he had no difficulty urinating, and in May 2012, the Veteran additionally denied experiencing nocturia.  On August 6, 2012, the Veteran indicated that he urinated up to ten times nightly.  

Upon review of this evidence, the Board finds that the Veteran should be assigned a 20 percent rating as of December 22, 2008, based on awakening three to four times per night.  He should be assigned a 40 percent rating as of March 18, 2009, based on awakening to void five or more times per night.  He should be assigned a 20 percent rating as of May 20, 2011, based on awakening three to four times per night.  He should be assigned a 10 percent rating as of October 3, 2011, based on awakening to void two times per night.  And, he should be assigned a 40 percent rating as of August 6, 2012, based on awakening to void five or more times per night.

Greater disability ratings are not available to the Veteran during any of the periods considered based on urine leakage or obstructed voiding.  A disability rating in excess of 10 percent based on urine leakage requires the wearing of absorbent material or the use of an appliance.  A March 2009 VA examiner noted that the Veteran's leakage was "mild," and the Veteran did not use pads, diapers, or catheters.  At the most recent examination, the Veteran noted that he did not wear absorbent materials, but carried them with him, in case they were needed.  Without the wearing of absorbent material, a disability rating in excess of 10 percent is unavailable to the Veteran based on urine leakage during this time.  A disability rating in excess of 10 percent based on obstructed voiding requires urinary retention requiring intermittent or continuous catheterization.  The evidence does not demonstrate that the Veteran has required intermittent or continuous catheterization.  Therefore, a disability rating in excess of 10 percent based on obstructed voiding is unavailable to the Veteran.

The Board will next evaluate whether a rating in excess of 40 percent is available to the Veteran as of October 5, 2012.  A rating in excess of 40 percent based on urine leakage requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  The evidence does not indicate that the Veteran has used an appliance or required such frequent changing of the paper towels that he has used to absorb urine.  Therefore, a higher rating based on urinary leakage is not warranted.  A rating in excess of 40 percent based on urinary frequency is unavailable to the Veteran because that is the maximum schedular rating for urinary frequency.  Similarly, a rating in excess of 40 percent based on obstructed voiding is unavailable to the Veteran because the maximum schedular rating of obstructed voiding is 30 percent.

Accordingly, with a finding that the Veteran's urinary frequency is his predominant genitourinary problem, the Board finds that a rating greater than 10 percent is not warranted prior to December 22, 2008; a 20 percent rating, but not higher, is warranted as of December 22, 2008; a 40 percent rating, but not higher, is warranted as of March 18, 2009; a 20 percent rating, but not higher is warranted as of May 20, 2011; a 10 percent rating, but not higher, is warranted as of October 3, 2011; and a 40 percent rating, but not higher, is warranted as of August 6, 2012.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to referral for consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  In this case, the Board finds that the rating criteria are not inadequate.  The record does not indicate that the manifestations of his disability are in excess of that contemplated by the schedular criteria.  In addition, the Board finds that the evidence does not show frequent hospitalization of marked interference with employment.  Therefore, referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).


ORDER

A rating in excess of 50 percent for bilateral hearing loss is denied.

For the period prior to December 22, 2008, a rating in excess of 10 percent for prostatitis is denied.

From December 22, 2008, to March 17, 2009, a 20 percent rating, but not higher, is warranted for prostatitis.

From March 18, 2009, to May 19, 2011, a 40 percent rating, but not higher, is warranted for prostatitis.

From May 20, 2011, to October 2, 2011, a 20 percent rating, but not higher, is warranted for prostatitis.

From October 3, 2011, to August 5, 2012, a rating in excess of 10 percent for prostatitis is denied.

From August 6, 2012, to October 4, 2012, a 40 percent rating, but not higher, is warranted for prostatitis.

As of October 5, 2012, a rating in excess of 40 percent for prostatitis is denied.


REMAND

A claim for TDIU is part of an increased rating claim when a request for a TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Among other evidence, an October 2012 examiner found that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, because the Veteran struggled to understand conversational speech.  In August 2013, a VA examiner stated that based on the Veteran's degree of hearing loss, even with hearing aids, the Veteran's hearing loss would make most if not all employment situations extremely difficult.  In November 2013, a VA examiner noted that the Veteran's prostatitis had an impact on the Veteran's ability to work, with the Veteran needing to be near a bathroom due to urinary urgency and frequency.  Accordingly, the Board finds that entitlement an additional opinion from a physician regarding the Veteran's employability should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  The examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities preclude the Veteran from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.  The opinion should be offered without consideration of age or any nonservice-connected disabilities.  The examiner should provide a complete rationale for the opinion.  If the Veteran is found to be able to work, the examiner should state what type of work he could perform and what accommodations would be needed due to service-connected disabilities.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


